                            UNITED STATES DISTRICT COURT
                                        for the
                             DISTRICT OF NEW HAMPSHIRE


ROBERT FRESE

       Plaintiff,

  v.                                               Case No.: 1:18-cv-01180-JL

GORDON MACDONALD, in his official
capacity only as Attorney General of the
State of New Hampshire,

       Defendant.


  PLAINTIFF’S OBJECTION TO MOTION FOR RECONSIDERATION OF ORDER
                    DENYING MOTION TO DISMISS

         Plaintiff Robert Frese, by and through his counsel, hereby files this Objection to the

Motion for Reconsideration filed by Defendant Attorney General Gordon MacDonald (the

“State”).

                                         ARGUMENT

         A motion for reconsideration is “an extraordinary remedy which should be used

sparingly.” Palmer v. Champion Mortg., 465 F.3d. 24, 30 (1st Cir. 2006) (quoting 11 Charles

Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2810.1 (2d

ed. 1995)). A motion for reconsideration is not a “vehicle for revisiting a party’s case and

rearguing theories previously advanced and rejected.” Id.; see also Nw. Bypass Grp. v. U.S. Army

Corps of Eng’rs, 552 F. Supp. 2d 137, 145 (D.N.H. 2008) (holding that the Palmer standard for

motions for reconsideration under Federal Rules of Civil Procedure 59 and 60 is not

substantively different from the standard for motions for reconsideration under Local Rule 7.2).



                                               1
Rather, the movant must demonstrate that the challenged order was based on a “manifest error of

fact or law.” Local Rule 7.2(d).

         The State has not met that demanding standard here. Frese claims that New Hampshire’s

Criminal Defamation Law, N.H. Rev. Stat. 644:11, is unconstitutionally vague and violates the

First Amendment. In its October 25, 2019 Order denying the State’s motion to dismiss, Dkt. No.

19, the Court held that Frese has stated a claim on both of his vagueness theories: (1) that the Act

fails to provide adequate notice of what speech is prohibited; and (2) that the Act encourages

arbitrary and discriminatory enforcement. To succeed on its motion for reconsideration, the State

must demonstrate that the Court was wrong on both counts. But the State fails to demonstrate

that either holding was based on a manifest error of law. 1

    I.      The Act fails to provide adequate notice about what speech is prohibited.

         First, the Court stated that the criminal defamation statute, which repeats the common

law definition of defamation, “arguably fails to provide ‘people of ordinary intelligence a

reasonable opportunity to understand what conduct it prohibits’ and what speech is acceptable.”

Order at 20. The Court explained that “exactly what speech a person knows will ‘tend to expose

any other living person to public hatred, contempt or ridicule’ may not be so easily determined in

a diverse, pluralistic nation.” Id. at 21. The Court cited the Alaska Supreme Court’s decision in

Gottschalk v. State, which held that this common law defamation standard “falls far short of the

reasonable precision necessary to define criminal conduct.” Id. at 20–21 (quoting Gottschalk v.

State, 575 P.2d 289, 292 (Alaska 1978)).

         The State faults the Court’s citation to Gottschalk, arguing that “the presence of a scienter

requirement [in the New Hampshire statute] or, put differently, its absence in Gottschalk—is


1
 The State has not moved for reconsideration of the Court’s decision that Frese has standing to
challenge the Criminal Defamation Law.
                                                  2
dispositive and confirms the validity of the New Hampshire statute.” Mot. to Reconsider at 9.

But the Court expressly considered, and rejected, the State’s scienter arguments in its Order. As

the Court explained, “[e]ven when construing the criminal defamation statute in line with its

‘knowing’ scienter requirement, the statute may still not adequately delineate what speech must

be known to have the tendency ‘to expose any other living person to public hatred, contempt or

ridicule.’” Order at 21 (citing Smith v. Goguen, 415 U.S. 566, 580 (1974)).

       In fact, the criminal defamation statute in Gottschalk itself required the government to

demonstrate that the defendant acted “with intent to injure or defame” the victim. Gottschalk,

575 P.2d at 290 n.1. And the criminal defamation law in Ashton v. Kentucky applied to

maliciously false statements that were “calculated to create disturbances of the peace.” 384 U.S.

195, 198 (1966) (emphasis added). Nonetheless, in both cases the criminal defamation laws were

held unconstitutionally vague.

       If anything, New Hampshire’s Criminal Defamation Law is vaguer than the law at issue

in Gottschalk, because the New Hampshire statute defines the “public” to include “any

professional or social group of which the victim of the defamation is a member.” N.H. Rev. Stat.

644:11(II). In other words, even seemingly innocuous statements may be criminally defamatory

under New Hampshire’s law if the speaker knew they would tend to call the victim into disrepute

with respect to any professional or social group of which the victim is a member. Like the

criminal defamation law in Ashton, it “involves calculations as to the boiling point of a particular

person or a particular group, not an appraisal of the nature of the comments per se.” 384 U.S. at

200. Requiring people to make such calculations on pain of criminal prosecution does not

provide sufficient notice about what speech is prohibited.




                                                 3
    II.      The Act authorizes or encourages arbitrary enforcement.

          Second, the Court held that “Frese has sufficiently pleaded that the criminal defamation

statute may be prone to arbitrary enforcement.” Order at 22. Considering the Criminal

Defamation Law in the context of the statutory enforcement scheme, the Court observed that

“the discretion afforded to police departments to prosecute misdemeanors, taken together with

the criminal defamation statute’s sweeping language, may produce more unpredictability and

arbitrariness than the Fourteenth Amendment’s Due Process Clause permits.” Id. at 24; see also

Agnew v. Gov’t of D.C., 920 F.3d 49, 55 (D.C. Cir. 2019) (holding that laws “whose application

turns on subjective judgments or preferences either of officers or of third parties” are likely to

“invite[] arbitrary and discriminatory enforcement”). Indeed, the Court pointed out, “Frese’s case

is not the first reported decision of a municipal police department that prosecuted an individual

who criticized one of its officers.” Order at 23 (citing Nevins v. Mancini, No. CIV. 91-119-M,

1993 WL 764212, at *1–2 (D.N.H. Sept. 3, 1993) (McAullife, J.)). 2

          The State argues that it was manifest error for the Court to consider anything other than

the text of the Criminal Defamation Law while evaluating Frese’s facial vagueness challenge.

This argument was also considered and rejected by this Court. Id. at 22. Indeed, the protections

of the Due Process Clause and the First Amendment cannot be reduced to semantics. To assess a

facial vagueness challenge, the court must consider the challenged provisions “in their context

and with a view to their place in the overall statutory scheme.” Manning v. Caldwell, 930 F.3d


2
  The Court also noted that, in cases where the defendant does not admit the defamatory nature of
their statements such that intent must be inferred on the basis of indirect evidence, the
determination about whether a statement is defamatory would effectively “depend on the
unconstrained values of the factfinder.” Order at 24 n.44. See also Smith, 415 U.S. at 580 n.26
(“[T]he court held that the jury could infer intent merely from Goguen’s conduct. This is
apparently also a holding that the jury must find contemptuous intent under the statute, although
the requirement amounts to very little since it is so easily satisfied.”).

                                                  4
264, 273 (4th Cir. 2019) (quoting Davis v. Mich. Dep’t of Treasury, 489 U.S. 803, 809 (1989)).

This principle is not limited to matters of statutory interpretation, as the State would have it, but

extends even to the consequences of statutory enforcement. Id. (holding that the challenged

statute permitting civil interdiction of “habitual drunkards” must be considered quasi-criminal in

nature, even though the statute itself did not define criminal penalties, because it was “ a

necessary predicate for imposing the increased criminal penalties set forth in the other statutes

addressing interdiction”).

       The Court was therefore correct to consider the particular characteristics of New

Hampshire’s misdemeanor criminal process in determining whether the Criminal Defamation

Law entrusts too much discretion “to the moment-to-moment judgment of the policeman on his

beat.” Kolender v. Lawson, 461 U.S. 352, 360 (1983) (quoting Smith, 415 U.S. at 575). The fact

that New Hampshire authorizes municipal police departments to initiate prosecutions under the

Criminal Defamation Law “without input or approval from a state-employed and legally trained

prosecutor,” the fact that “criminal defamation defendants are not entitled to a trial by jury,” and

the fact that “state law does not afford indigent criminal defamation defendants the right to court-

appointed counsel,” Order at 3 (collecting authorities), all support the conclusion that the broad

and ill-defined sweep of the Criminal Defamation Law is at least susceptible to arbitrary and

discriminatory enforcement. It was not manifest error for the Court to take these laws and

policies into account.

       Furthermore, the Court did not err by allowing the parties to develop a factual record

regarding the Criminal Defamation Law’s enforcement in New Hampshire. Experience may

inform a court’s assessment about whether a statute is susceptible to arbitrary or discriminatory

enforcement. Thus, courts addressing vagueness claims often consider how the challenged



                                                 5
statute has been and will be enforced. In Johnson v. United States, for example, the Supreme

Court supported its conclusion that the Armed Career Criminal Act “invites arbitrary

enforcement” by citing a string of inconsistent Supreme Court and lower court decisions

attempting to interpret the statute. 135 S. Ct. 2551, 2557–60 (2015). In Kolender, the Court

supported its conclusion that California’s anti-loitering statute was susceptible to arbitrary

enforcement by citing the State’s representations at oral argument about how the statute

conferred discretion on police officers. 461 U.S. at 360. And in Gottschalk, the Alaska Supreme

Court supported its conclusion that the state’s criminal defamation law “create[d] the potential

for arbitrary, uneven and selective enforcement” by citing numerous scholarly studies

demonstrating that criminal defamation laws have historically been subject to a “pattern of

selective enforcement.” 575 P.2d at 294–95 & n.13. 3

       The State observes that a statute is not facially vague just because the plaintiff identifies a

particular instance where the law has been, or could be, misapplied. Mot. to Reconsider at 2.

Conversely, however, the Supreme Court’s decisions “squarely contradict the theory that a vague

provision is constitutional merely because there is some conduct that clearly falls within the

provision’s grasp.” Johnson, 135 S. Ct. at 2561 (observing that “a law prohibiting grocers from

charging an ‘unjust or unreasonable rate’ [was held] void for vagueness—even though charging

someone a thousand dollars for a pound of sugar would surely be unjust and unreasonable”). In

other words, the test in a facial vagueness challenge is not whether there is some speech or

conduct to which the statute plainly applies, but rather whether the law in general provides “fair


3
  The State relies heavily on the D.C. Circuit’s decision in United States v. Bronstein for the
proposition that a facial vagueness challenge “involves only pure questions of law.” 849 F.3d
1101, 1106 (D.C. Cir. 2017) (citation and internal quotation marky omitted). However, Bronstein
made that statement in the context of holding that de novo review was appropriate. Id. Bronstein
did not purport to hold that a court may never consider enforcement history in adjudicating a
facial vagueness challenge.
                                                 6
notice or warning” about what it prohibits, and whether the legislature “set reasonably clear

guidelines for law enforcement officials and triers of fact in order to prevent ‘arbitrary and

discriminatory enforcement.’” Smith, 415 U.S. at 572–73; see also Montenegro v. N.H. Div. of

Motor Vehicles, 166 N.H. 215, 221 (2014) (regulation allowing the DMV to reject a vanity

license plate that was “offensive to good taste” was unconstitutionally vague because it

authorizes or even encourages arbitrary and discriminatory enforcement).

       “A vague law impermissibly delegates basic policy matters to policemen, judges, and

juries for resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and

discriminatory application.” Grayned v. City of Rockford, 408 U.S. 104, 108-09 (1972). Key to

this analysis is whether the challenged provision provides sufficiently definite “guidelines to

govern law enforcement.” Smith, 415 U.S. at 574; see also Gentile v. State Bar of Nev., 501 U.S.

1030, 1051 (1991) (“The question is . . . whether the Rule is so imprecise that discriminatory

enforcement is a real possibility.”). As the Supreme Court made clear in Johnson, a history of

inconsistent or selective application may support the conclusion that a law is so indeterminate

that it practically invites arbitrary or discriminatory enforcement. 135 S. Ct. at 2557–60. The

Court is entitled to consider such evidence in evaluating Frese’s facial vagueness challenge.

                                         CONCLUSION

       For the foregoing reasons, the Court should deny the State’s motion for reconsideration.




                                                 7
                             Respectfully submitted,

                             ROBERT FRESE,

                             By and through his attorneys affiliated with the
                             American Civil Liberties Union of New Hampshire
                             Foundation and the American Civil Liberties Union
                             Foundation,

                             /s/ Gilles R. Bissonnette
                             Gilles R. Bissonnette (N.H. Bar. No. 265393)
                             Henry R. Klementowicz (N.H. Bar No. 21177)
                             AMERICAN CIVIL LIBERTIES UNION OF NEW
                             HAMPSHIRE
                             Concord, NH 03301
                             Tel.: 603.224.5591
                             gilles@aclu-nh.org
                             henry@aclu-nh.org

                             Brian Hauss*
                             Emerson Sykes*
                             AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                             125 Broad Street, 18th Floor
                             New York, NY 10004
                             Tel.: 212.549.2500
                             bhauss@aclu.org
                             esykes@aclu.org

                             John M. Greabe (N.H. Bar No. 18706)
                             296 Gage Hill Road
                             Hopkinton, NH 03229
                             Tel.: 603.513.5191
                              jgreabe@yahoo.com

                             Lawrence A. Vogelman, Esq. (N.H. Bar No. 10280)
                             NIXON, VOGELMAN, SLAWSKY & SIMONEAU, P.A.
                             77 Central Street
                             Manchester, NH 03101
                             Tel.: 603.669.7070
                             lvogelman@davenixonlaw.com
   * Admitted pro hac vice

Date: December 9, 2019




                                8
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served this 9th day of December, 2019,
on all counsel of record, via the ECF System.

                                            /s/ Gilles Bissonnette
                                            Gilles Bissonnette
